Citation Nr: 1739879	
Decision Date: 09/18/17    Archive Date: 09/29/17

DOCKET NO.  11-12 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1. Entitlement to service connection for a sleep disorder, to include insomnia and chronic fatigue syndrome, and to include as secondary to service-connected mitochondrial myopathy. 

2. Entitlement to service connection for bilateral pes planus. 

3. Entitlement to service connection for bilateral plantar fasciitis. 

4. Entitlement to service connection for a right knee disability, to include as due to a right leg stress fracture.


REPRESENTATION

Veteran represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Monica Dermarkar, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 2006 to September 2007, from February 2013 to August 2013, from October 2013 to September 2014, and with additional periods of reserve service. 

These matters are before the Board of Veterans' Appeals (Board) on appeal from May 2008 and October 2008 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

As reflected by the title page, the Board is expanding the scope of the Veteran's insomnia claim to encompass any sleep disorder raised by the record. Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).

In February 2017, a Board hearing was held before the undersigned. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.






REMAND

Bilateral Foot Disability

With regard to the Veteran's bilateral foot disability, the Veteran testified that his flat feet got worse in service. See Board hearing transcript. 

The Veteran's November 1993 enlistment examination into the Army Reserves shows that he had moderate pes planus, which was asymptomatic at that time. 

A review of the Veteran's service treatment records reveals that in August 2007, when the Veteran returned from Iraq, he was having pain in both feet and he was diagnosed with flat feet and bilateral plantar fasciitis. 

The Veteran's podiatry treatment records dated July 2014 shows that the Veteran continued to experience pain in both feet. The Veteran was diagnosed with pes planus deformity and was casted for custom orthotics. 

In September 2014, the Veteran was diagnosed with bilateral plantar fasciitis and the Veteran was provided with orthotics for proper fit and comfort when ambulating in shoes. 

A preexisting injury or disease will be considered to have been aggravated by active service where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease. 38 C.F.R. § 3.306(a).

In light of the in-service complaints of bilateral foot pain, the Board finds that a remand is necessary to ascertain the Veteran's current foot diagnoses and the likely etiology.




Sleep Disorder

The Veteran contends that his sleep disorder is due to his active service, to include as secondary to his service-connected mitochondrial myopathy. The Veteran testified that it takes him a while to fall asleep and that when he wakes up, he feels groggy. See Board hearing transcript. 

The Veteran testified that when he was serving in Iraq, he would have to get on a treadmill in order to get exhausted and fall asleep. Id. 

In December 2007, the Veteran's medical treatment records show that the Veteran was experiencing difficulty sleeping and staying asleep. The Veteran was diagnosed with primary insomnia.

Based on the foregoing, the Board finds that a remand is necessary for a VA examination to determine the nature and etiology of his sleep disorder.

Right Knee Disability 

The Veteran contends that his right knee disability is due to his active military service. The Veteran testified that he was seen various times for leg problems and was diagnosed with a stress fracture. See Board hearing transcript. The Veteran testified that his leg condition spread to his knees. Id.  

In September 2007, the Veteran's medical treatment records note that the Veteran expressed a history of right leg pain. See Dr. G treatment records. The Veteran stated that standing, walking, and running make the pain feel worse. Id. The Veteran was diagnosed with right leg pain with possible tibial stress fracture. Id. 

In October 2007, the Veteran was diagnosed with right tibial stress fracture. Id. In February 2008, the Veteran's medical treatment records reveal that the Veteran was diagnosed with joint pain, localized in the knee. See Fox ACH treatment records. 

Based on the foregoing, the Board finds that a remand is necessary for a VA examination to determine the nature and etiology of his right knee disability.

Accordingly, the case is REMANDED for the following action:

1. Identify and obtain any pertinent, outstanding VA treatment records not already of record in the claims file.

2. Then, schedule the Veteran for a VA examination to determine the nature and likely etiology of any current foot diagnoses. 

The examiner must review the claims file and must note that review in the report. Any indicated studies should be performed. Based on the examination results and a review of the record, the examiner should provide the following:

The examiner should identify all disorders of the feet. 

The examiner should provide an opinion on whether it is at least as likely as not (50 percent or greater probability) that the Veteran's preexisting bilateral pes planus increased in severity during service; if so, is there clear and unmistakable evidence (that is, that it is undebatable) that such increase in severity was due to the natural progress of the disability and not due to service. 

The examiner should also provide an opinion on whether it is at least as likely as not (50 percent or greater probability) that any other current foot disorder to include plantar fasciitis, had its onset during active service or within one year thereafter.

3. After completion of directive #1, schedule the Veteran for a VA examination to determine the nature and likely etiology of any current sleep disorder. 

The examiner must review the claims file and must note that review in the report. Any indicated studies should be performed. Based on the examination results and a review of the record, the examiner should provide the following:

Identify and diagnose any existing sleep disorder. If no sleep disorder is diagnosed, indicate whether reported sleep disturbance is a symptom of mitochondrial myopathy.

Is it at least as likely as not that any currently diagnosed sleep disorder is due to the Veteran's active service? 

If not, is it at least as likely as not that any currently diagnosed sleep disorder is caused or aggravated by service-connected mitochondrial myopathy?

4. After completing directive #1, schedule the Veteran for a VA examination to determine the nature and likely etiology of any current right knee disability. Based on the examination results and a review of the record, the examiner should provide the following:

Is it at least as likely as not that any currently diagnosed right knee disability is due to the Veteran's active service? 

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so. In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

5. After the above development has been completed, readjudicate the claim. If the benefits sought on appeal remain denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
Nathaniel J. Doan 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




